Title: To James Madison from Isaac Cox Barnet, 19 June 1803 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


19 June 1803, Paris. Acknowledges receipt of JM’s letter of 9 Apr. and his commission as commercial agent at Le Havre, which he accepts “with gratitude.” Proposes to delegate his present powers to John Mitchell; will leave for his post as soon as he receives his exequatur. Believes Mitchell is “the most suitable person” to continue the duties, since he “now holds the office under a temporary appointment sanctioned” by Livingston. Barnet observes, however, that the statement he made in his letter of 1 May of Mitchell’s “being appointed by our Envoys” was communicated to Barnet “prematurely and incorrectly by one of his friends here.” “However friendly disposed” he is to Mitchell, “any acquiescence to his views was founded entirely upon the idea of his being equally agreeable to our Government,” an idea taken “from the erroneous information above mentioned,” which coincided with Monroe’s arrival and Skipwith’s knowledge of Barnet’s “permanent Commission for Antwerp.” Believes his “first election was weakened only on account of the motives” communicated in his letters of March, which were received long after the date of his Le Havre commission. “I could not expect to accommodate the will of the President to my personal convenience—nor change a destination founded, perhaps upon the opinion … of my being ’more useful to my Country’ at Havre than at Antwerp.” Hopes his views have not been communicated “under a different light.” “My appointment to the commission here, perfectly reconciles the object of this explanation, with the natural desire of furthering my own interest, and … replaces me in the position which dictated my Letter of the 24th. January.” Considers his “future permanent establishment at Havre, as under favourable auspices.” Encloses a copy of a commercial circular. In a postscript refers JM to his letter of 13 June about the ship Mac.
 

   
   RC, two copies, and enclosures (DNA: RG 59, CD, Paris, vol. 1). First RC 3 pp. Second RC marked duplicate. Both RCs docketed by Wagner as received 19 Sept. For enclosures, see nn. 3 and 6.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:563–65.




   
   Enclosed is a copy of Barnet to John Mitchell, 19 June 1803 (2 pp.), reporting his appointment as commercial agent at Le Havre and taking issue with Mitchell’s writing to advise JM that Barnet wished to remain at Antwerp on Mitchell’s being appointed to Le Havre. Barnet continued, “I think you took up the subject prematurely, it would look like a transaction which could benefit neither of us in the opinion of Mr. Madison and be of more detriment to you: for he will have perceived by my Letters prior to this, that my first election was shaken only on account of the probability of war and the expence of an unfruitful removal.”



   
   Barnet to JM, 12 and 16 Mar. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:414–15, 425–26).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:280–81.



   
   Enclosed is Barnet to William Jones, 19 June 1803 (2 pp.; marked “Intended to be circular”), announcing Barnet’s “appointment of Commissioner under the late Treaty with France,” his temporary residence in Paris, and his willingness to attend to his “commercial friends” in the “commission line” at his new permanent residence in Le Havre.



   
   This postscript does not appear on the second copy of the RC.



   
   A full transcription of this document has been added to the digital edition.

